PER CURIAM.
R. E. Adam seeks leave to file a petition for a writ of mandamus directing Honorable Edgar S. Vaught, Judge of the District Court of the United States for the Western District of Oklahoma, to allow him to prosecute an appeal in forma pauperis from an order denying a motion to vacate a judgment and sentence.
The term at which the judgment was entered had expired long before the motion to vacate was filed. The notice of appeal was not filed within the time required by Rule III of the Rules of Practice and Procedure, after plea of guilty, verdict or finding of guilt, in criminal cases, 18 U.S. C.A. following section 688. The motion does not set up any facts which would have warranted relief under a writ of error coram nobis, or coram nobis at common law. See United States v. Mayer 235 U.S. 55, 35 S.Ct. 16, 59 L.Ed. 129.
Leave to file is, therefore, denied.